Case 1:19-cv-01230-CMA-SKC Document 37 Filed 07/22/20 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Civil Action No. 19-cv-01230-CMA-SKC

  JULIE E REED,

        Plaintiff,

  v.

  KEYPOINT GOVERNMENT SOLUTIONS,

        Defendant.


               ORDER AFFIRMING AND ADOPTING JUNE 16, 2020
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
  ______________________________________________________________________

        This matter is before the Court on the June 16, 2020 Recommendation (Doc.

  # 34) by United States Magistrate Judge S. Kato Crews, wherein he recommends that

  this Court grant Defendant KeyPoint Government Solutions, Inc.’s Motion to Dismiss

  (Doc. # 27). Plaintiff Julie Reed filed an Objection (Doc. # 35) on June 30, 2020, and

  Defendant filed a Response (Doc. # 36) on July 14, 2020. For the following reasons, the

  Court affirms and adopts the Recommendation.

                                   I.     BACKGROUND

        Judge Crews’ Recommendation provides an extensive recitation of the factual

  and procedural background of this case. The Recommendation is incorporated herein

  by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, the
Case 1:19-cv-01230-CMA-SKC Document 37 Filed 07/22/20 USDC Colorado Page 2 of 7




  Court will reiterate the factual background only to the extent necessary to address

  Plaintiff’s objections.

         Plaintiff was formerly employed as a Senior Quality Control Analyst with

  Defendant, which “is a leading contractor with the United States Office of Personnel

  Management” (“OPM”). (Doc. # 25 at 2.) During the course of her employment, Plaintiff

  alleges that she discovered and reported various fraudulent acts that were attributable

  to Defendant. See generally (id.). Defendant terminated Plaintiff’s employment in

  October 2013. Plaintiff asserts that Defendant violated the National Defense

  Authorization Act (“NDAA”), 41 U.S.C. § 4712, because it terminated her in retaliation

  for her reports of fraudulent activity.

         On September 2, 2016, Plaintiff filed a complaint with OPM’s Office of the

  Inspector General (“Inspector General”) regarding Defendant’s allegedly wrongful

  conduct. (Id. at 24.) After conducting an investigative review, the Inspector General

  issued a “formal declination letter” on April 28, 2017. (Id.) Plaintiff subsequently initiated

  the instant case on April 26, 2019. (Doc. # 1.) In its Motion to Dismiss, Defendant

  argues, inter alia, that Plaintiff’s claims are time-barred pursuant to the NDAA.

  (Doc. # 27 at 2.)

                                II.    STANDARD OF REVIEW

  A.     REVIEW OF A RECOMMENDATION

         When a magistrate judge issues a recommendation on a dispositive matter,

  Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

  novo any part of the magistrate judge’s [recommended] disposition that has been


                                                2
Case 1:19-cv-01230-CMA-SKC Document 37 Filed 07/22/20 USDC Colorado Page 3 of 7




  properly objected to.” An objection is properly made if it is both timely and specific.

  United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

  1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

  reject, or modify the recommended disposition; receive further evidence; or return the

  matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

  B.     FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

         Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

  dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

  Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

  evidence that the parties might present at trial, but to assess whether the plaintiff’s

  complaint alone is legally sufficient to state a claim for which relief may be granted.”

  Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

  marks omitted).

         “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

  allegations are true and construes them in the light most favorable to the plaintiff.” Hall

  v. Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a

  complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

  (emphasis added) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

  Plausibility, in the context of a motion to dismiss, means that the plaintiff pleaded facts

  which allow “the court to draw the reasonable inference that the defendant is liable for

  the misconduct alleged.” Id. The Iqbal evaluation requires two prongs of analysis. First,


                                                3
Case 1:19-cv-01230-CMA-SKC Document 37 Filed 07/22/20 USDC Colorado Page 4 of 7




  the court identifies “the allegations in the complaint that are not entitled to the

  assumption of truth,” that is, those allegations which are legal conclusion, bare

  assertions, or merely conclusory. Id. at 679–81. Second, the Court considers the factual

  allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at 681. If

  the allegations state a plausible claim for relief, such claim survives the motion to

  dismiss. Id. at 679.

         However, the court need not accept conclusory allegations without supporting

  factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

  Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

  in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

  of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

  556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

  of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

  that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

  possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

                                         III.    ANALYSIS

         With respect to exhaustion of administrative remedies, the NDAA provides as

  follows:

         If the head of an executive agency issues an order denying relief under
         paragraph (1) or has not issued an order within 210 days after the
         submission of a complaint . . ., the complainant shall be deemed to have
         exhausted all administrative remedies with respect to the complaint, and the
         complainant may bring a de novo action . . . . An action under this paragraph
         may not be brought more than two years after the date on which
         remedies are deemed to have been exhausted.


                                                   4
Case 1:19-cv-01230-CMA-SKC Document 37 Filed 07/22/20 USDC Colorado Page 5 of 7




  41 U.S.C. § 4712(c)(2) (emphasis added).

         Judge Crews determined that because Plaintiff “had not received an order from

  the agency head by March 31, 2017—210 days after she submitted her administrative

  complaint . . ., under the plain language of the statute, her administrative remedies were

  deemed exhausted on that date.” (Doc. # 34 at 6.) As a result, Judge Crews concluded

  that Plaintiff’s claims are time-barred because she initiated this case more than two

  years after her administrative remedies were exhausted. (Id. at 6–7.) In her Objection,

  Plaintiff argues that the NDAA “permitted, but did not require, [her] to bring an action in

  district court after 210 days” passed from the date on which she submitted her

  complaint to the Inspector General. (Doc. # 35 at 3) (citation omitted). The Court agrees

  with Judge Crews.

         “When considering questions of statutory interpretation, [courts] first look to the

  plain language of the statute.” WildEarth Guardians v. United States Army Corps of

  Engineers, 947 F.3d 635, 639 (10th Cir. 2020). With respect to the statute at issue, the

  Court need not look any further.

         Pursuant to the NDAA, “the complainant shall be deemed to have exhausted all

  administrative remedies” if (1) “the head of an executive agency issues an order

  denying relief . . . or” (2) the head of the agency “has not issued an order within 210

  days after the submission of a complaint . . . .” § 4712(c)(2) (emphasis added).

  Accordingly, administrative claims are exhausted once the agency issues a denial or

  210 days pass from the date on which the complaint was submitted. As Judge Crews

  accurately observed, “it is clear that the 210-day provision represents the outside time


                                               5
Case 1:19-cv-01230-CMA-SKC Document 37 Filed 07/22/20 USDC Colorado Page 6 of 7




  limit for an agency to consider and respond to an administrative complaint.” (Doc. # 34

  at 6) (emphasis added).

         “Plaintiff argues the disjunctive word ‘or’ permits a re-set of a complainant’s two-

  year clock for filing a federal court action.” (Doc. # 35 at 4.) In other words, Plaintiff

  suggests that a claim is exhausted once 210 days pass from the date on which the

  complaint was submitted or once the agency issues a denial, whenever that happens to

  be. In effect, Plaintiff inverts the order of the alternatives set forth in § 4712(c)(2).

         However, the statute indicates that the first alternative for the exhaustion date is

  the date on which the agency issues the denial; the second alternative is 210 days after

  the complaint is submitted. As a consequence, the second alternative conditions the

  first—i.e., if a denial has not been issued on day 210, then the claim is exhausted.

  Under Plaintiff’s interpretation, by contrast, a claim could be exhausted twice—once on

  day 210 and then a second time when the agency issues a denial—and a plaintiff could

  resurrect an otherwise time-barred claim if the agency happened to issue a denial more

  than 210 days after the complaint is submitted. If Congress had intended to create reset

  button on the exhaustion clock, it would have said so. Moreover, as Judge Crews points

  out, Plaintiff’s interpretation “would render the 210-day provision meaningless.” (Doc. #

  34 at 6.)

         Plaintiff filed her complaint with the Inspector General on September 2, 2016. On

  March 31, 2017, 210 days had passed, and the Inspector General had not issued a

  denial. Therefore, Plaintiff exhausted her administrative remedies on that date.




                                                 6
Case 1:19-cv-01230-CMA-SKC Document 37 Filed 07/22/20 USDC Colorado Page 7 of 7




  However, she did not initiate this case within two years, as required by § 4712(c)(2). As

  a result, Plaintiff’s claims are time-barred.

                                     IV.     CONCLUSION

         Based on the foregoing, the Court ORDERS as follows:

     •   Judge Crews’ Recommendation (Doc. # 34) is AFFIRMED AND ADOPTED as

         an Order of this Court;

     •   Defendant’s Motion to Dismiss (Doc. # 27) is GRANTED; and

     •   Plaintiff’s Second Amended Complaint (Doc. # 25) is DISMISSED WITH

         PREJUDICE because any amendment would be futile.

         DATED: July 22, 2020


                                                      BY THE COURT:


                                                      _____________________________
                                                      CHRISTINE M. ARGUELLO
                                                      United States District Judge




                                                  7
